        Case 2:20-mj-00183-AC Document 3 Filed 12/07/20 Page 1 of 1
                                                               FILED
                        UNITED STATES DISTRICT COURT                December 04, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-MJ-00183-AC

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
OSCAR BAKER PHILLIPS,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release OSCAR BAKER PHILLIPS ,

Case No. 2:20-MJ-00183-AC Charge SUPERVISE RELEASE VIOLATION , from

custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                          X   (Other): Conditions as stated on the record.

      Issued at Sacramento, California on December 04, 2020 at 2:00 pm




                                     By:

                                           Magistrate Judge Allison Claire
